It is not deemed necessary to decide the question of title arising upon the title, because the Court is clearly of opinion, that the law is against the Plaintiffs upon the statute of limitations. Wherever the statute of (578)  limitations is a bar to the recovery of one of the parties, in such action, it operates against the whole because the disability of one does not save the rights of the others. The statute protects the rights of those who are incompetent to protect themselves; but, where some of the parties are competent, they ought to take care of the interests of all, by prosecuting a suit within time. The words of the proviso relate only to the case where all of the Plaintiffs are under disability: "that if any person or persons," c., meaning *Page 361 
where either a single Plaintiff or several Plaintiffs are under some of the incapacities provided for.
This is the construction which has uniformly been made, whenever the question has occurred. 7 Cranch, 156; 4 Term 516; 2 Taunton, 441.
Cited: Davis v. Cooke, 10 N.C. 611; McRee v. Alexander, 12 N.C. 323, 4; Montgomery v. Wynns, 20 N.C. 671; Cameron v. Hicks, 141 N.C. 35. (579)